                 Case 2:21-cv-00538-BJR Document 1 Filed 04/21/21 Page 1 of 4




 1

 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 9
     SHARON ADAMS,                                       Civil Action No. 2:21-cv-00538
10
                    Plaintiffs,                          DEFENDANT WALMART INC.’S NOTICE
11                                                       OF REMOVAL OF ACTION PURSUANT
            v.                                           TO U.S.C. SECTIONS 1332, 1441, AND 1446
12
     WALMART, INC., a foreign corporation,
13
                    Defendants.
14

15   TO:            CLERK, U.S. DISTRICT COURT, WESTERN DISTRICT OF WASHINGTON
16   AND TO:        PLAINTIFFS' COUNSEL OF RECORD
17          Pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, Defendant Walmart Inc. ("Walmart") hereby
18   removes this action from the Superior Court of the State of Washington in and for the County of
19   Whatcom to the United States District Court for the Western District of Washington.
20                     I.         STATEMENT AND GROUNDS FOR REMOVAL
21          1.      On or about March 19, 2021, Plaintiff filed a lawsuit in Whatcom County Superior
22   Court entitled Sharon Adams v Walmart, Inc., cause number 21-2-00280-37 (the "State Court
23   Action"). See Declaration of Colin J. Troy, Ex. A Complaint for Money Damages. Plaintiff served
24   Walmart with a copy of the Summons and Complaint for Money Damages on or about March 23,
25   2021. Declaration of Colin J. Troy, Ex. B. Plaintiff claims that as a result of Walmart's negligence,


     DEFENDANT WALMART INC.’S NOTICE OF                         WOOD, SMITH, HENNING & BERMAN LLP
     REMOVAL OF ACTION PURSUANT TO U.S.C.                               801 Kirkland Avenue
     SECTIONS 1332, 1441, AND 1446 - 1                                  Kirkland, WA 98033
                                                                           206-204-6800
                    Case 2:21-cv-00538-BJR Document 1 Filed 04/21/21 Page 2 of 4




 1   she has suffered and continues to suffer past and future physical disability and pain, emotional

 2   trauma, aggravation, anxiety, medical expenses, and other damages. See Declaration of Colin J.

 3   Troy, Ex. A, Complaint for Money Damages. Therefore, the amount in controversy appears to be in

 4   excess of $75,000. Declaration of Colin J. Troy at ¶ 9.

 5             2.      Walmart has answered the Complaint filed in the State Court Action. The documents

 6   attached to the Declaration of Colin J. Troy as Exhibit A constitute all of the pleadings filed in the

 7   State Court Action. Walmart represents that, apart from the materials attached to the Declaration of

 8   Colin J. Troy as Exhibit A, it has received no other process, pleadings, motions or orders in this

 9   action.
10             3.      This Court has original jurisdiction over this action pursuant to 28 U.S.C. §1332.

11   There is complete diversity of citizenship between the parties because Plaintiff is a resident of

12   Whatcom County, Washington. See Declaration of Colin J. Troy, Ex. A, Complaint for Money

13   Damages. Defendant Walmart is a Delaware corporation with headquarters located in Bentonville,

14   Arkansas. Declaration of Colin J. Troy, Ex. C.

15             4.      Walmart reserves the right to amend or supplement this Notice of Removal.

16             5.      Should Plaintiff file a motion to remand this case, Walmart respectfully requests the

17   opportunity to respond more fully in writing, including the submission of affidavits or other

18   authority.

19             6.      By filing this Notice of Removal, Walmart does not waive, and expressly reserves, all
20   defenses available under Rule 12 of the Federal Rules of Civil Procedure.

21                                II.     INTRADISTRICT ASSIGNMENT

22             7.      This claim is pending in the county of Whatcom, Washington, and assignment to a

23   judge in Seattle is appropriate.

24       III.       NOTICE TO THE STATE COURT AND PROPER FILING OF RECORDS

25             8.      A notice of the filing of this Notice of Removal and a true copy of this Notice of


     DEFENDANT WALMART INC.’S NOTICE OF                            WOOD, SMITH, HENNING & BERMAN LLP
     REMOVAL OF ACTION PURSUANT TO U.S.C.                                  801 Kirkland Avenue
     SECTIONS 1332, 1441, AND 1446 - 2                                     Kirkland, WA 98033
                                                                              206-204-6800
                 Case 2:21-cv-00538-BJR Document 1 Filed 04/21/21 Page 3 of 4




 1   Removal will be filed with the Clerk of the Superior Court of the State of Washington in and for the

 2   County of Whatcom as required by 28 U.S.C. § 1446(d).

 3          9.      Copies of all records and proceeding in the state court together with the Declaration

 4   of Colin J. Troy verifying that they are true and complete copies of all the records and proceedings in

 5   the State Court Action are filed concurrently with this Notice.

 6          WHEREFORE, Walmart requests that this case currently pending in the Superior Court of

 7   Whatcom County to be placed on the docket of the United States District Court for the Western

 8   District of Washington.

 9
10   DATED: April 21, 2021                            WOOD, SMITH, HENNING & BERMAN LLP

11

12                                                            s/Colin J. Troy
13                                                    Colin J. Troy, WSBA #46197
                                                        ctroy@wshblaw.com
14                                                    801 Kirkland Avenue
                                                      Kirkland, WA 98033
15                                                    Phone 206-204-6800
                                                      Attorneys for Walmart Inc.
16

17

18

19
20

21

22

23

24

25


     DEFENDANT WALMART INC.’S NOTICE OF                          WOOD, SMITH, HENNING & BERMAN LLP
     REMOVAL OF ACTION PURSUANT TO U.S.C.                                801 Kirkland Avenue
     SECTIONS 1332, 1441, AND 1446 - 3                                   Kirkland, WA 98033
                                                                            206-204-6800
                  Case 2:21-cv-00538-BJR Document 1 Filed 04/21/21 Page 4 of 4




 1                                     CERTIFICATE OF SERVICE

 2            I hereby certify that on April 21, 2021, I electronically filed DEFENDANT WALMART,

 3   INC.'S NOTICE OF REMOVAL OF ACTION PURSUANT TO U.S.C. SECTIONS 1332, 1441

 4   AND 1446 with the Clerk of the Court using the CM/ECF.

 5            I hereby certify that the following have been served via CM/ECF electronic service:

 6   ATTORNEY FOR PLAINTIFF
     Kathryn Knudsen
 7   Ruiz & Smart PLLC
     1200 Fifth Avenue, Suite 1220
 8   Seattle, WA 98101
     Email: kknudsen@ruizandsmart.com
 9
10
              DATED this 21st day of April, 2021.
11

12
                                                       /s/Keaton McKeague
13                                                    Keaton McKeague
                                                      kmckeague@wshblaw.com
14
     20759508.1:10366-0182
15

16

17

18

19
20

21

22

23

24

25


     DEFENDANT WALMART INC.’S NOTICE OF                        WOOD, SMITH, HENNING & BERMAN LLP
     REMOVAL OF ACTION PURSUANT TO U.S.C.                              801 Kirkland Avenue
     SECTIONS 1332, 1441, AND 1446 - 4                                 Kirkland, WA 98033
                                                                          206-204-6800
